Case 1:19-cv-00627-CFC-CJB Document 197 Filed 06/17/21 Page 1 of 5 PageID #: 8621




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   PROGRESSIVE STERILIZATION, LLC, a             C. A. No: 19-627-CFC-CJB
   Florida Limited Liability Company,
                                                 Filed Under Seal
                                 Plaintiff,
                                                 PUBLIC VERSION

   v.

   TURBETT SURGICAL LLC, a Delaware
   Limited Liability Company, TURBETT
   SURGICAL, INC., a Delaware corporation, and
   ROBERT TURBETT, individually

                                 Defendants.

   TURBETT SURGICAL LLC and TURBETT
   SURGICAL, INC.,

                  Counter-Plaintiffs,

   v.

   PROGRESSIVE STERILIZATION, LLC and
   PMBS, LLC,

                  Counter-Defendants.

  PLAINTIFF’S ANSWERING LETTER BRIEF TO MAGISTRATE JUDGE BURKE
                  RE: DEFENDANTS’ LETTER (D.I. 184)

  OF COUNSEL:                                    Patricia Rogowski (Del. Bar No. 2632)
  David C. Bohrer (pro hac vice)                 ROGOWSKI LAW LLC
  Francois deVilliers (pro hac vice)             501 Silverside Road, Suite 11
  Rachel Thomas (pro hac vice)                   Silverside Carr Executive Center
  Robert Payne (pro hac vice)                    Wilmington, DE 19809
  GREENFIELD LLP                                 pat@rogowskilaw.com
  55 S. Market Street, #1500                     Phone: (302) 893-0048
  San Jose, CA 95113
  dbohrer@greenfieldlaw.com                      Attorneys for Plaintiff, Counter-Defendant
  Phone: (408) 995-5600                          and Reply-Plaintiff Progressive
                                                 Sterilization, LLC and Counter-Defendant
  June 10, 2021                                  and Reply-Plaintiff PMBS, LLC
Case 1:19-cv-00627-CFC-CJB Document 197 Filed 06/17/21 Page 2 of 5 PageID #: 8622




  Dear Judge Burke:

         In accordance with the Court’s Oral Order (D.I. 175), Progressive and PMBS answer
  Turbett Surgical’s letter to Your Honor (D.I. 184).

         1.      Redactions to documents produced by 5 consultants or business partners:
  Progressive and PMBS seek protection against the irreparable harm to their businesses that
  would result from the disclosure of commercially sensitive information produced in response to
  subpoenas for records served on PMBS’s current FDA consultant (Annette Hillring), current
  marketing consultant (Beyond Clean), prior business partner (Steris), current testing laboratory
  (Highpower), and current distributor and sales representative (Joseph Savoy). Ex. 1, ¶¶3-7

          Defendants’ vague description of these recipients in its letter as “certain third-party
  recipients”1 self-servingly sidesteps highly material facts regarding the existence and nature of
  the business relationships between these third parties and Progressive and PMBS. Each of these
  third parties has written agreements with PMBS requiring them to maintain the confidentiality of
  their work and related communications. Id. Ex. 1A-1E.

          Representative of the broad requests made in the subpoenas directed to these recipients:
  “[a]ll Communications between [Hillring, Savoy, Highpower, Steris, Beyond Clean] and
  [Keenan, Mauzerall, PMBS, Progressive] relating to Mobile Sterilization Systems’ dry time, the
  FDA clearance and/or 510(k) submission process and requirements . . . .” Ex. II, JJ. The
  information produced in response encompassed confidential information and trade secrets on
  product designs that are not in production or offered for sale, studies and test methods unrelated
  to any claim in the case, and opinions on regulatory requirements applicable to sales outside of
  the US. Exs A, at 3; B, at 2; C, at 1; D, at 1; E, at 1. Ex. 1, ¶¶8-10.The AEO designation alone is
  wholly inadequate to protect Progressive’s and PMBS’s interests due to the extreme prejudice to
  them should any disclosure of this information occur, whether inadvertent or not. Id. The
  potential harm from any such disclosure is even higher in view of the Defendants’
  acknowledgment that Turbett Surgical is a “direct competitor” in the nascent market for mobile
  systems for sterilizing multiple trays of surgical instruments. Verisign, Inc. v. XYZ.com, LLC,
  2015 U.S. LEXIS 162772, at *11 (D. Del. Dec. 4, 2015) (“Disclosure to a competitor is
  presumptively more harmful than disclosure to a non-competitor.”).

          Turbett Surgical does not argue that the redacted material is necessary or relevant to the
  case, or that the redactions have prejudiced its discovery in any way. Moreover, all five subpoena
  recipients were represented by outside counsel; all five recipients produced responsive
  documents and four of them, through their outside counsel, served written responses and
  objections. Ex. 2, Ex. 2A Turbett Surgical has not challenged the objections nor has it made any
  argument that the documents produced are not fully responsive to the document requests.


  1
   The five third-party subpoenas at issue and the limited number of redactions on the limited
  number of pages of documents produced by the recipients constitute a very small portion of
  Turbett Surgical’s third-party discovery -- 20 subpoenas for records whose recipients have
  produced over 33,000 pages of documents. Ex. 2, Ex. 2A summary.



                                                   1
Case 1:19-cv-00627-CFC-CJB Document 197 Filed 06/17/21 Page 3 of 5 PageID #: 8623




          Progressive and PMBS have standing to object to the subpoenas as they claim some
  “personal right or privilege in respect to the subject matter of a subpoena duces tecum directed to
  a nonparty.” Princeton Digital Image Corp. v. Ubisoft Entm’t SA, 2018 U.S. Dist. LEXIS 66802,
  at *8 n.5 (D. Del. Apr. 20, 2018), citing Jones v. Crisis Intervention Servs., 239 F. Supp. 3d 795,
  801 (D. Del. 2017); Fed. R. Civ. P. 45(d)(3)(B)(i).

          Defendants don’t challenge Plaintiff’s standing to object to the subpoenas. Their sole
  argument is that Progressive and PMBS have not moved to quash or modify the subpoenas.
  However, facing five subpoenas issued to business partners located in Florida, Alabama, Texas,
  New York and Pennsylvania (any motion to quash or modify would have to be made in the first
  instance to the “compliance” courts located in these jurisdictions), Plaintiff chose to make timely
  and transparent objections, and timely proposed redactions, allowing discovery to proceed while
  minimizing the time and expense incurred by the affected third-parties.2 The court has the
  discretion to resolve this dispute in its current posture by denying the Defendants’ motion to
  remove the redactions. Alternatively, if the court deems it necessary, Plaintiff seeks leave to
  bring a motion for protective order pursuant to Rules 26(c) and 45(d)(3)(B).

         2.       Fishing expedition via RFP 109: Progressive and PMBS have produced 73,182
  pages of documents in response to 113 document requests propounded by Turbett Surgical.
  Progressive and PMBS have not refused to produce documents responsive to RFP 109. To the
  contrary, in the interest of mutual compromise they’ve agreed to produce responsive documents
  “limited” to the incredibly broad subject matter of all Communications with the 20 companies or
  persons on whom Turbett Surgical has served subpoenas relating generally to this Action, Robert
  Turbett individually, Turbett Surgical and the Patents-in-Suit.

          Yet Turbett Surgical wants to further expand the request to include communications by
  Progressive, PMBS and its counsel regarding “the substance of the response to the subpoena.”
  This is a wholly inappropriate fishing expedition for evidence to bolster Turbett’s insinuation
  that Progressive and PMBS caused the third parties to inappropriately limit of scope of their
  production. Progressive and PMBS strongly deny any such conduct. There are no claims pled in
  this case regarding such conduct. Nor is there any evidence that the accusations are true.
  Notably, Turbett Surgical is not challenging the written objections or completeness of the
  documents produced by any of its subpoena recipients.

          Turbett Surgical attempts to recast legitimate attempts by Progressive and PMBS to
  protect improper third-party discovery directed to matters of personal right or privilege. In a
  small number of instances involving the discovery of their business vendors or partners,
  Progressive and PMBS objected in writing, making sure to properly serve and notice Turbett
  Surgical. As stated by outside counsel for Hillring in response to Turbett Surgical’s accusations:
  “I want to clear that record that HAI/Hillring have not alleged any ‘improper interference, delay,


  2
    In each instance, the subpoena recipient, on its own, collected, reviewed and prepared a “pre-
  production” set of documents that it deemed responsive to the Defendants’ subpoena.
  Progressive and PMBS then reviewed the “pre-production” set to identify and request specific
  redactions. They never excluded any documents to be produced from the pre-production set, nor
  did they ask the subpoena recipient to do so.

                                                   2
Case 1:19-cv-00627-CFC-CJB Document 197 Filed 06/17/21 Page 4 of 5 PageID #: 8624




  or other alleged misconduct in connection with this discovery’ by Plaintiffs or its counsel.” Ex.
  A, at 2.

         The proposed expansion of RFP 109 should be denied. Tessara, Inc. v. Broadcom Corp.,
  2017 U.S. Dist. LEXIS 178929, at *4 (D. Del. Oct. 24, 2017) (“[R]equested information is not
  relevant . . . if the inquiry is based on the party’s mere suspicion or speculation.”) (citations
  omitted).

          3.      Narrowing scope of Interrogatory 7: Here again Progressive and PMBS are not
  refusing to answer the interrogatory and they have for purposes of reaching a compromise agreed
  to respond to a very broad subject matter. Ex. Q, at 2. The principal problem is that Progressive
  and PMBS cannot reasonably be expected to comply with an interrogatory requiring that it
  “identify” in a sworn statement all communications that Turbett Surgical may deem “negative,”
  “critical” or “disparaging” of Mr. Turbett or Turbett Surgical. This is unduly burdensome and not
  properly tailored to the state law counterclaims currently pled by Turbett Surgical. This
  discovery has not been shown by Turbett Surgical to be proportional to the needs of the case as is
  required by Rule 26(b)(1), particularly in view of the document requests propounded by Turbett
  Surgical on the same or similar subject matter, including the aforementioned RFP 109, but also
  RFPs 9, 25, 26, 27, 28, 31, 47 - 50, 57 – 62, 66, 86, and 90, see Ex. 3, and 104 – 106, see Ex. N.

         Now is not the time to determine the legality of any legal claim by Defendants based on
  alleged efforts to “stop Turbett.” Progressive and PMBS deny the characterizations of the
  documents and their alleged legal effect, and note that Turbett Surgical currently purports to
  have an abundance of documents allegedly supporting its state law counterclaims.

          Turbett Surgical’s gratuitous reference to the voluntary dismissal of trade secret claims
  adds nothing to this discussion. Contrary to the accusations, new information came to light in the
  course of discovery that prevented Progressive from continuing due to potential lack of
  timeliness. Progressive timely dismissed the claims within approximately 60 days after the new
  information came to light. D.I. 120, 121. Progressive and its counsel deny knowingly filing time-
  barred claims. Progressive also remains convinced of the substantive merits of its trade secret
  claims as evidenced by Progressive’s identification of specific and material trade secrets (Ex. 4),
  and its demonstration of Mr. Turbett’s and Turbett Surgical’s access to these secrets, the
  reasonable efforts by AmMed and its successors Progressive and PMBS to maintain their
  secrecy, and the independent economic value the secrets derived from having been kept secret
  (Ex. 5 at 8-16).

         The order requested by Turbett Surgical should be denied in its entirety.

                                                       Respectfully submitted,

  Dated: June 10, 2021                                 By: __/s/ Patricia S. Rogowski________
                                                       Patricia Rogowski (Del. Bar No. 2632)
                                                       ROGOWSKI LAW LLC

  cc: Counsel of Record (by CM/ECF and e-mail with Exhibits)



                                                   3
Case 1:19-cv-00627-CFC-CJB Document 197 Filed 06/17/21 Page 5 of 5 PageID #: 8625




                                  CERTIFICATE OF SERVICE

         The undersigned, an attorney, certifies that on June 10, 2021 she caused the foregoing to

  be served by electronic mail on counsel of record.


                                                       /s/ Patricia S. Rogowski
                                                       Patricia Rogowski (Del. Bar No. 2632)
                                                       ROGOWSKI LAW LLC
                                                       501 Silverside Road, Suite 11
                                                       Silverside Carr Executive Center
                                                       Wilmington, DE 19809
                                                       Phone: (302) 893-0048
                                                       pat@rogowskilaw.com

                                                       Attorney for Progressive Sterilization, LLC
                                                       and PMBS, LLC




                                                  1
